                Case 3:20-cv-05910-LB Document 132 Filed 11/20/20 Page 1 of 6




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   ALEXANDER K. HAAS
     Branch Director
 4   DIANE KELLEHER
     Assistant Branch Director
 5   SERENA M. ORLOFF
     MICHAEL DREZNER
 6   STUART J. ROBINSON
     AMY POWELL
 7   Attorneys
     United States Department of Justice
 8   Civil Division, Federal Programs Branch
 9   Ben Franklin Station, P.O. Box No. 883
     Washington, DC 20044
10   Phone: (202) 305-0167
     Fax: (202) 616-8470
11   E-mail: serena.m.orloff@usdoj.gov
12   Counsel for Defendants

13
14                              IN THE UNITED STATES DISTRICT COURT

15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
     __________________________________________
16                                              )
17   U.S. WECHAT USERS ALLIANCE, et al.,        )   Case No. 3:20-cv-05910-LB
                                                )
18           Plaintiffs,                       )    STIPULATION AND
                                                )   PROPOSED ORDER TO
19                         v.                   )   CONTINUE RULE 26(F)
20                                              )   DEADLINES
     DONALD J. TRUMP, President of the United   )
21   States, and WILBUR ROSS, Secretary of      )
     Commerce,                                  )
22                                              )
23           Defendants.                        )
     __________________________________________)
24
25
26
27
28

     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order
                Case 3:20-cv-05910-LB Document 132 Filed 11/20/20 Page 2 of 6




 1                                                 STIPULATION
 2           Pursuant to United States District Court, Northern District of California Local Rules 6-2,
 3   7-11, and 7-12, Plaintiffs U.S. WeChat Users Alliance (“USWUA”), Chihuo, Inc., Brent Coulter,
 4   Fangyi Duan, Jinneng Bao, Elaine Peng, and Xiao Zhang (collectively, “Plaintiffs”), and
 5   Defendants President Donald Trump and Secretary Wilbur Ross (collectively “Defendants”),
 6   hereby file this Stipulation to extend the Rule 26(f) deadlines set by the Order dated November
 7   10, 2020 without moving the Case Management Conference (“CMC”). See ECF No. 128
 8   (“Order”).
 9           WHEREAS, in the Order, the Court approved the parties’ stipulated dates as follows: by
10   November 25, 2020, counsel for the parties are to meet and confer under Fed R. Civ. P. 26(f) and
11   file an ADR certification; and by December 10, 2020, the parties are to file a Rule 26(f) report;
12           WHEREAS, in the Order, the Court also set an Initial CMC for January 28, 2021;
13           WHEREAS, the Court has now continued the CMC twice, see ECF Nos. 110, 128;
14           WHEREAS, on September 19, 2020, this Court granted Plaintiffs’ Motion for a
15   Preliminary Injunction, ECF No. 59; on October 23, 2020, this Court denied Defendants’ Motion
16   to Stay the Injunction, ECF Nos. 104, 105; on October 26, 2020, the Court of Appeals for the
17   Ninth Circuit denied Defendants’ Motion to Stay the Injunction, ECF No. 106;
18           WHEREAS, on October 23, 2020, the Court entered a stipulated schedule for production
19   of the unclassified, non-privileged portions of the administrative record, and briefing of
20   Defendants’ anticipated dispositive motion (currently set to conclude January 18, 2021), ECF
21   No. 101;
22           WHEREAS, the parties continue to discuss scheduling in light of the fact that Plaintiffs
23   intend to file an amended complaint;
24           WHEREAS, the parties stipulate to move the Rule 26(f) report and other associated
25   deadlines closer to the date of the currently scheduled CMC, and agree that an extension is
26   warranted in light of the possible amended complaint, further scheduling discussions, the
27   upcoming holidays, and the press of other business;
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             1
                  Case 3:20-cv-05910-LB Document 132 Filed 11/20/20 Page 3 of 6




 1           WHEREAS, counsel for the parties have conferred and agree that this stipulation is
 2   supported by good cause;
 3   THE PARTIES HEREBY STIPULATE AS FOLLOWS:
 4           1. By January 7, 2021, counsel for the parties are to meet and confer under Fed. R. Civ.
 5                P. 26(f);
 6           2.    By January 21, 2021, the parties are to file a 26(f) report and an ADR certification.
 7
 8   Dated: November 20, 2020                            Respectfully submitted,
 9
                                                         JEFFREY BOSSERT CLARK
10                                                       Acting Assistant Attorney General

11                                                       JOHN V. COGHLAN
                                                         Deputy Assistant Attorney General
12
13                                                       ALEXANDER K. HAAS
                                                         Branch Director
14
                                                         DIANE KELLEHER
15                                                       Assistant Branch Director
16
                                                         /s/ Amy E. Powell
17                                                       SERENA M. ORLOFF
                                                         MICHAEL DREZNER
18
                                                         STUART J. ROBINSON
19                                                       AMY POWELL
                                                         Attorneys
20                                                       United States Department of Justice
                                                         Civil Division, Federal Programs Branch
21
                                                         Ben Franklin Station, P.O. Box No. 883
22                                                       Washington, DC 20044
                                                         Phone: (202) 305-0167
23                                                       Fax: (202) 616-8470
24                                                       E-mail: amy.powell@usdoj.gov

25                                                       Counsel for Defendants
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             2
                Case 3:20-cv-05910-LB Document 132 Filed 11/20/20 Page 4 of 6




     DATED: November 20, 2020                        Respectfully submitted,
 1
 2                                                   ROSEN BIEN GALVAN & GRUNFELD LLP
 3                                                   By: /s/ Van Swearingen
 4                                                       Van Swearingen
 5
                                                     Attorneys for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             3
                Case 3:20-cv-05910-LB Document 132 Filed 11/20/20 Page 5 of 6




                                       ATTORNEY ATTESTATION
 1
              Pursuant to Civil Local Rule 5-1(i)(3), I, Amy Powell, hereby attest that concurrence in
 2   the filing of this document has been obtained from any other signatories indicated by a signature
     (/s/) within this e-filed document. I declare under penalty of perjury under the laws of the United
 3   States of America that the foregoing is true and correct.
 4
 5   November 20, 2020                                   /s/Amy E. Powell
                                                         AMY E. POWELL
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             4
                Case 3:20-cv-05910-LB Document 132 Filed 11/20/20 Page 6 of 6




 1
 2                         [PROPOSED] ORDER APPROVING STIPULATION

 3           Pursuant to the above Stipulation, and on good cause shown,
 4
             IT IS HEREBY ORDERED that the dates set in the Orders dated August 24, 2020 and
 5   November 10, 2020 are extended as follows: by January 7, 2020, counsel for the parties are to
     meet and confer under Fed. R. Civ. P. 26(f); and by January 21, 2020, the parties are to file a
 6   26(f) report and file an ADR certification.
 7
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8
 9
             November 20, 2020
     Dated: ________________                             _____________________________________
10
                                                         Honorable Laurel Beeler
11                                                       United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             5
